Citation Nr: 0919140	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.  



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had verified active service from April 1989 to 
December 1991, and October 1997 to July 2002.  He was also a 
Reserve Member on duty from June to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2006 and October 2007 rating 
decisions of the Columbia, South Carolina, regional office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran was previously represented by a private attorney 
in this matter.  She withdrew in July 2008.  38 C.F.R. 
§ 14.631(f) (1) (2008).  The Veteran has not appointed 
additional representation.  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in February 2008 but failed to report.  The 
Board will proceed with the adjudication of his claims.  


FINDINGS OF FACT

1  There is no evidence of a chronic low back disability in 
service, there is no medical evidence of a relationship 
between the Veteran's service connected right knee disability 
and his claimed low back disability, and the Veteran does not 
have a current diagnosis of a low back disability. 

2.  The Veteran's right knee disability is productive of 
limitation of flexion after repetitive use to 100 degrees, 
with full extension, no evidence of instability, and X-ray 
findings of mild degenerative changes. 




CONCLUSIONS OF LAW

1.  A low back disability was not incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Code 5003, 5010, 5260, 5261 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Board finds that the duty to notify has 
been met.  The Veteran was provided with VCAA letters in 
September 2006 and August 2007.  These provided the Veteran 
with all notice required by Dingess and Pelegrini and it was 
provided to the Veteran prior to the initial adjudication of 
his claims.  

However, for an increased-compensation claim, section 5103(a) 
also requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate a claim, the Veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The notification required by Vazquez was provided to the 
Veteran in a May 2008 letter.  Although this information was 
not provided until after the initial adjudication of the 
claim in October 2007, the timing deficiency was remedied by 
the fact that the Veteran's claim was readjudicated by the RO 
in June 2008, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

VA has also complied with its VCAA duties to assist the 
Veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The service treatment records 
have been obtained for all periods of active duty.  All VA 
treatment records have also been obtained.  The Veteran has 
not identified any private medical records that must be 
obtained.  He requested a hearing before the Board at the RO 
but did not show for his scheduled hearing.  The Veteran was 
afforded a VA examination of his right knee disability in 
September 2007.  

The Veteran has not been afforded a VA examination of his 
back disability.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In this 
case, a VA examination is not necessary, as the Veteran has 
not submitted any competent evidence of a current disability.  
As the VA has met the duty to both notify and assist the 
Veteran, the Board will proceed with adjudication of his 
claims.  

Service Connection

The Veteran contends that he has developed a chronic low back 
disability as a result of active service.  He further 
contends that a low back disability may have resulted from 
his service connected right knee disability. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the Veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

A review of the record shows that the service treatment 
records for the Veteran's first two periods of service are 
negative for a back disability.  

VA treatment records from January 1992 show that the Veteran 
complained of stiffness and back pain, especially after heavy 
lifting.  He had a history of a back injury from playing 
football in 1982 when he was 13 years old.  The diagnosis was 
back pain.

The Veteran was afforded a VA back examination in October 
1992.  He complained of low back pain.  After the 
examination, the impression was of a normal general medical 
examination, and a history of mild chronic intermittent 
lumbar strain, with no evidence of arthritis or herniated 
disc.  An X-ray study was within normal limits.  

On an April 1993 Report of Medical History from the Veteran's 
National Guard unit, the Veteran answered "no" to a history 
of recurrent back pain or back injury.  

Service treatment records from the Veteran's final period of 
active service show that he denied a history of recurrent 
back pain or back injury on a Report of Medical History 
obtained in April 1999.  

The Veteran was seen for complaints of back pain after 
lifting some garbage cans in February 2000.  The assessment 
was right mid thoracic muscle strain.  

On a June 2002 Report of Medical History from the Veteran's 
National Guard unit, the Veteran answered "yes" to a history 
of recurrent back pain or back injury.  There was a history 
of back pain and stiffness from heavy lifting.

Service treatment records also include a history obtained in 
July 2002.  This shows a report of intermittent low back 
pain, chronic.  When the Veteran's knee was examined in 
December 2002, it was noted that there was a full range of 
motion of all joints on musculoskeletal examination.  No 
pertinent complaints or findings were set out.

VA treatment records dated 2002 to 2008 are negative for 
treatment or diagnoses of a back disability.  No pertinent 
history of complaints is recorded at times when the Veteran 
is seen for examination and treatment of other complaints.

The Board finds that entitlement to service connection for a 
low back disability is not warranted.  There is no medical 
evidence to show that the Veteran has a current low back 
disability.  The VA examination conducted after the Veteran's 
first two periods of service was normal, and diagnosed 
chronic intermittent lumbar strain by history only.  X-ray 
studies were normal.  The Veteran's second period of service 
shows a single episode of mid thoracic muscle strain after 
some physical labor.  The July 2002 records also include a 
history of chronic intermittent low back pain.  The Board 
notes that this diagnosis was by history only, and the 
characterization of chronic is not supported by the remainder 
of the service treatment records.  

There is no evidence that the Veteran has been treated for 
low back pain since his last discharge from service.  
Furthermore, there is no diagnosis of a current chronic back 
disability contained in any or the records dated from 2002 to 
the present.  Finally, there is no competent medical opinion 
that relates the Veteran's claimed low back disability to his 
service connected right knee disability. 

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  As the 
Veteran has not presented evidence to support his contentions 
of having a current back disability, service connection is 
not warranted.  

Increased Evaluation

The Veteran contends that his right knee disability has 
increased in severity to such an extent that a higher 
evaluation is warranted.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The record shows that entitlement to service connection for 
right knee traumatic arthritis status post tibial fracture 
was established in a January 2003 rating decision.  A 10 
percent evaluation was assigned for this disability, which 
currently remains in effect.  

The Veteran's right knee disability is evaluated under the 
rating code for traumatic arthritis, which indicates that 
traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The rating codes for range of motion of the knee state that 
flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Normal range of motion of the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II. 

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

August 2007 VA treatment records show that the Veteran 
reported right knee pain that was a four or five on a scale 
of ten, with ten being the worse.  Additional August 2007 
records state that the Veteran reported his right knee would 
hurt with any extended walking. 

The Veteran was afforded a VA examination in September 2007.  
He reported that his knee problems had progressed to symptoms 
of pain and swelling after walking or even prolonged 
standing.  The Veteran reported constant stiffness with 
periodic sharp pains after prolonged weightbearing 
activities.  He reported locking if he were to run, so he 
avoided that activity.  He also reported instability with 
excessive weightbearing.  He denied flare-ups or the use of 
assistive devices.  

On examination, there was bilateral extension to zero degrees 
and bilateral flexion to 110 degrees.  Following use, the 
right knee flexion decreased to 100 degrees.  Lachman test, 
bilateral drawer test, varus and valgus stress test, 
palpation for tenderness, and McMurray's test were all 
negative.  There was positive crepitus.  An X-ray study 
revealed mild degenerative joint disease, most pronounced at 
the patellofemoral joint.  The diagnoses included 
degenerative joint disease of the right knee; traumatic 
arthritis of the right knee; Osgood-Schlatter disease; and 
healed right tibial fracture.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the Veteran's right knee disability is not 
warranted.  Even with consideration of additional impairment 
due to pain, weakness, incoordination, and fatigability after 
use, the Veteran retains flexion to 100 degrees and full 
extension.  Neither of these measurements equate to a 20 
percent evaluation under the rating codes for limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5260, 5261.  
Therefore, these rating codes do not provide for an 
evaluation greater than 10 percent.  

The Board notes that separate evaluations may be assigned 
when there is loss of both extension and flexion of the knee.  
VAOPGCPREC 9-04.  As the Veteran retains full extension of 
the right knee, he does not meet the criteria for separate 
evaluations.  Similarly, as the September 2007 VA examination 
was negative for any findings of instability, there is no 
basis for separate evaluations for limitation of motion or 
arthritis and instability.  VAOPGCPREC 9-98.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There is only a single VA examination for consideration, and 
no other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 10 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b) (2008).  There is no objective evidence 
that the Veteran's service connected disability presents such 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


